         Case 6:20-cv-00028-CCL Document 16 Filed 02/23/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 UNITED STATES OF AMERICA,
                                              CV 20-28-H-CCL
    Plaintiff

          vs.                                 ORDER

 KYLES. JACKSON,

    Defendant.



      The plaintiff having filed an unopposed motion to dismiss this case pursuant

to Rule 41(a)(2) of the Federal Rules of Civil Procedure, no counterclaims having

been filed in this action, and good cause appearing,

      IT IS ORDERED that the above-captioned matter is dismissed with

prejudice, each party to bear their own costs and fees. The Clerk of Court is

directed to close this case.
                        tz./2,
       Dated this ~'clay of February, 2021.




                                       Senior United   ates District Judge



                                         1
